Citation Nr: 9916889	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  97-21 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for presbyopia.

3.  Entitlement to service connection for headaches and 
impairment of concentration and memory due to concussion.

4.  Entitlement to service connection for elastic changes of 
the skin due to sun exposure.

5.  Entitlement to an initial rating in excess of 
noncompensable for service-connected seborrheic dermatitis.

6.  Entitlement to an initial rating in excess of 
noncompensable for service-connected chondromalacia, left 
knee.

7.  Entitlement to an initial rating in excess of 
noncompensable for service-connected chondromalacia, right 
knee.

8.  Entitlement to service connection for lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971 and from September 1980 to July 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied service connection 
for tuberculosis; for presbyopia; for headaches and 
impairment of concentration and memory due to concussion; for 
elastic changes of the skin due to sun exposure; and for 
lumbar strain; and which granted service connection for 
seborrheic dermatitis; for chondromalacia, left knee; and for 
chondromalacia, right knee; and assigned noncompensable 
ratings for those disorders.

The Board notes that, although a claim for service connection 
for a dental disability was originally denied by the March 
1997 rating decision, it was subsequently granted by a VA 
hearing officer in August 1997 and a 10 percent rating was 
assigned.  Therefore, the RO's inclusion of a claim for 
service connection in the August 1997 supplemental statement 
of the case was in error because that claim has been resolved 
and is no longer before the Board on appeal.  In this regard, 
the Board notes that the veteran's representative did not 
include the issue in the February 1999 Informal Hearing 
Presentation.

The claim for service connection for lumbar strain is 
addressed in the Remand section of this decision.

Matter for the RO's attention:  At a July 1997 hearing before 
a VA hearing officer, the veteran testified about a "knot" 
or cyst on his forehead.  See Transcript, pages 7-9.  An 
"ethdermal inclusion cyst on the forehead" was diagnosed on 
an November 1996 VA examination report.  However, the first 
time that the veteran clearly articulated a claim for service 
connection for this cyst was at the July 1997 hearing.  This 
claim has not been adjudicated by the RO and is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  In September 1986, the veteran had a "+ PPD" or 
positive purified protein derivative (of tuberculin), i.e., a 
positive "tine" test in service.

2.  The veteran does not have tuberculosis or a current 
disability resulting from tuberculosis, if any, in service.  

3.  The veteran has presbyopia which is loss of accommodation 
in the eyes in advancing age.  

4.  No medical evidence has been presented or secured to 
render plausible a claim that current subjective complaints 
of headaches and impairment of concentration and memory are 
attributable to a current disorder, if any, or that such a 
disorder, if any, is the result of a disease or injury 
incurred in service including an injury to the head in June 
1996.

5.  The veteran has been diagnosed with mild elastic changes 
of the skin due to sun exposure.

6.  No medical evidence has been presented or secured to 
render plausible a claim that mild elastic changes of the 
skin is a disabling condition or a current disability.

7.  The service-connected seborrheic dermatitis is manifested 
by exfoliation or scaling involving an exposed area, 
specifically, the scalp.

8.  The service-connected chondromalacia of the right and 
left knees is manifested by infrequent bouts of periodic knee 
pain that is relieved with aspirin or another pain reliever.


CONCLUSIONS OF LAW

1.  The claim for service connection for tuberculosis is not 
well grounded, and therefore there is no statutory duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Presbyopia is considered a congenital or developmental 
defect, such as refractive error of the eye, for which 
service connection may not be granted as a matter of law.  
38 C.F.R. § 3.303(c) (1998); Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law). 

3.  The claim for service connection for headaches and 
impairment of concentration and memory is not well grounded, 
and therefore there is no statutory duty to assist the 
appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for mild elastic changes 
of the skin due to sun exposure is not well grounded, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The criteria for an initial rating of 10 percent, but not 
higher, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.118 Diagnostic Code 7899-7817 (1998).

6.  The criteria for an initial rating in excess of 
noncompensable for chondromalacia of the right and left knees 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.71a Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Requirements For Service Connection And For
A Well Grounded Claim For Service Connection.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).  Alternatively, under 38 C.F.R. 
§ 3.303(b), service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself in service and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  Rose v. West, 11 Vet.App. 169, 
171 (1998); see Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).  Service connection may not be granted for congenital 
or developmental defects such as refractive error of the eye 
as a matter of law.  38 C.F.R. § 3.303(c) (1998); Sabonis v. 
Brown, 6 Vet.App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).

To establish a well grounded claim for service connection, a 
claimant has the burden to submit competent evidence to 
support each element of the claim, e.g., for direct service 
connection, the existence of a current disability; an injury 
sustained or disease contracted in service; and a link or 
nexus between the two.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage, 10 Vet. App. 
at 495.  Evidence submitted in support of a claim 
"must . . . be accepted as true for the purpose of 
determining whether the claim is well grounded . . . [except] 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion."  King v. Brown, 5 Vet.App. 19, 21 
(1993).

A.  Service Connection For Tuberculosis.

Service medical records reflect that in September 1986 the 
veteran had a "+ PPD" or positive purified protein 
derivative (of tuberculin), i.e., a positive "tine" test.  
Medical Abbreviations:  10,000 Conveniences at the Expense of 
Communications and Safety 237 (7th ed. 1995)); Stedman's 
Medical Dictionary 1786, 1815 (26th ed. 1995).  He was 
referred for a chest x-ray to rule out active disease, and 
the x-ray report showed no significant radiographic 
abnormality.  

In January 1988, a routine x-ray study of the chest was 
normal.  In October 1992, a routine x-ray of the chest showed 
no evidence of active infiltrate or pleural disease.  A 
January 1994 private CT scan report of the abdomen reflected 
"a somewhat nodular-appearing 1 cm.  density at the left 
lung base peripherally which is felt to represent focal 
pleural thickening at the junction of the major fissure and 
lateral chest wall."  The impression was focal pleural 
thickening left lung base.  An October 1995 x-ray of the 
chest showed no free air beneath the diaphragm or active 
disease within the chest.

A March 1996 Tuberculosis Converter/Reactor Assessment Form 
is among the service medical records.  The report shows that 
the veteran had a positive tuberculin skin test.  Isoniazid 
prophylaxis therapy, 300 mg. tablets, 1 tablet daily, and 
Pyridoxine, 50 mg. tablets, 1 tablet daily were prescribed.  
The veteran was to attend a follow-up clinic with community 
health nursing monthly until completion of therapy and was to 
have certain laboratory tests performed at one month and 3 
months of therapy.

On the April 1996 separation examination, the examiner noted, 
"PPD converter on INH 7/96 begin to stay on for 6 months."

A July 1996 chest x-ray reflected no significant abnormality.  
In July 1996, the veteran was seen for a "re[check]" with 
regard to having been "[positive] PPD since (4/86)".  The 
examiner noted that laboratory work was negative, chest x-ray 
was normal, there was no history of known exposure or 
symptoms of TB, and that there was "[negative] INH 
[(isoniazid)] t[reatment] when [positive] in [19]86."  The 
examiner also noted that there had been positive travel 
history with assignment to Korea and Panama.  The examiner 
noted that veteran was scheduled to retire from service in 10 
days and wanted treatment in the service with INH.

The assessment was positive PPD of ten years duration without 
disease.  The examiner noted that the veteran was "unlikely 
to develop active TB."  The examiner stated that he "would 
allow that source of exposure likely to be a more drug-
resistant strain [and treatment positive] PPD not 
unindicated" and noted that he would initiate treatment for 
six months with INH and Pyridoxine and that he planned to 
"draft letter for extension on [active duty tour]."  A 
Telephone Consultation note shows that the examiner stated, 
"In reference to request for extension on active duty, draft 
the following memorandum.  The paragraph which followed 
provides in pertinent part,

I would request a 6-month extension on 
active duty in order to treat a 
tuberculosis infection that was 
discovered during his retirement 
physical.  He will need frequent 
monitoring with office visits and lab 
tests during this time, but can otherwise 
work without restriction or risk of being 
infectious.  Because this condition 
developed while on active duty, we must 
provide the appropriate and standard care 
for him to ensure his continued good 
health. 

Despite this proposal, the veteran was discharged as 
originally planned at the end of July 1996.  However, a 
document in the service medical records, DA Form 3763, 
Community Health Nursing -- Case Referral, shows that the 
veteran was referred to Little Rock Air Force Base Public 
Health -- TB Control for follow-up.

On a January 1997 VA examination report, the examiner noted 
that the veteran "had a positive intermediate strand PPD 
skin test at the time he left the [m]ilitary" but that "he 
never had active pulmonary tuberculosis and was given six 
months of prophylactic INH therapy."  The impression was 
positive intermediate strand PPD skin test without evidence 
of active tuberculosis.

At a July 1997 hearing before a VA hearing officer, the 
veteran testified that he believed that he had tuberculosis 
because of the positive tuberculin test results and because 
he had been put on medication.

The Board notes that, although the tuberculin test "does not 
distinguish between infection in a resistant person without 
disease and an individual with clinical manifestations of 
disease", doctors who have examined the veteran since 1986 
have found no clinical evidence of active tuberculosis and x-
ray findings have likewise been negative.  Stedman's at  
1786; see also 38 C.F.R. §§ 3.370-3.375 (1998). Although the 
veteran indicated at the July 1997 hearing that he believed 
he had tuberculosis because he had been placed on drug 
therapy, the January 1997 VA examiner indicated that the INH 
therapy was "prophylactic", meaning that it was given to 
prevent disease rather than to treat disease.  Stedman's at 
1439 (Prophylactic means preventing disease).  Therefore, the 
Board concludes that the veteran does not have tuberculosis 
or a current disability resulting from tuberculosis, if any, 
in service.  Accordingly, because there is no current 
disability or disease, the claim for service connection for 
tuberculosis is not well grounded.

B.  Service Connection For Presbyopia.

Service medical records reflect that in February 1990 the 
veteran was seen for an eye consultation and the diagnosis 
was early presbyopia of both eyes.  In April 1992, the 
veteran was seen for a routine eye examination.  The 
assessment was emmetropia with presbyopia.  In August 1995, 
the veteran was seen for optometry evaluation.  The 
assessment was emmetropia of the right eye and hyperopia of 
the left eye.

On the April 1996 separation examination, the veteran noted 
that he had vision in both eyes and that he wore glasses or 
contact lenses.  He checked "yes" for having ever had or 
having now "eye trouble" but next to that the word 
"glasses" was written in on the form.  On examination, 
distant vision was 20/20 in both eyes and near vision was 
20/80 corrected to 20/20.  There were no other complaints or 
findings relevant to the eyes or to vision.

On a October 1996 VA eye examination at a VA ophthalmology 
clinic, it was noted that the veteran complained of having 
trouble reading music.  The diagnosis was presbyopia.  
Presbyopia is loss of accommodation in the eyes in advancing 
age.  Stedman's at 1422.  It is considered a congenital or 
developmental defect, such as refractive error of the eye, 
for which service connection may not be granted as a matter 
of law.  38 C.F.R. § 3.303(c) (1998); Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994) (where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law).  Accordingly, the 
claim for service connection must be denied. 

C.  Service Connection For Headaches And Impairment
Of Concentration And Memory Due To Concussion.

On the July 1980 enlistment examination report, the veteran 
reported having sustained a head injury prior to service, 
specifically, in November 1979 when he hit his forehead.  
There were no findings pertaining to this injury on the July 
1980 examination.

In March 1981, the veteran was seen for complaints of 
headaches off and on for the previous one or two weeks.  The 
veteran reported that he felt that the headaches were due to 
some psychological problems.  The assessment was tension 
headache due to stress.

In June 1987, the veteran was seen for complaints of passing 
out, fever, and feeling as if he were choking.  He stated 
that he was "near faint on [two] occasions while on 
formation".  He reported that when he knelt down, the 
feeling went away.  Laboratory tests were ordered but an 
examiner noted that the results of this testing did not 
"explain near faint".

On a January 1988 examination, the veteran provided a history 
of fainting spells in 1987 which occurred about two or three 
times.  He stated that for the previous six months he had not 
had the problem.

On a February 1989 examination, the veteran checked "yes" 
to having had periods of unconsciousness and loss of memory 
or amnesia.  There were no other findings pertaining to this 
history on this examination report.

On an October 1992 examination, the veteran checked "yes" 
to having had loss of memory or amnesia.  The examiner noted 
that the veteran reported that he had had dizziness 
intermittently for a few weeks about one year earlier but 
that there had been no problems since.

On the April 1996 separation examination, the veteran checked 
"yes" to having had or having now "dizziness or fainting 
spells", a "head injury", "loss of memory or amnesia", 
and "periods of unconsciousness".  Next to "head injury" 
and "periods of unconsciousness", the words "ok now" were 
written in.  The examiner noted that the veteran stated that 
he got dizziness or fainting "when ulcer is bad" and that 
he thought loss of memory was due to "old age."  There were 
no findings on examination associated with these complaints.

On an October 1996 VA examination, the examiner recorded a 
history provided by the veteran of having suffered a minor 
closed head injury in June 1996 when he hit himself in the 
forehead with a gas mask.  The veteran reported that he was 
stunned for a few minutes but that he did not lose 
consciousness and that after a few minutes he thought that 
everything was fine.  He reported that later that evening, 
however, he started vomiting and that the following day he 
participated in a physical therapy contest and got dehydrated 
and passed out.  He stated that he sought medical attention 
at that time and was told that he had a mild concussion.  
Since that time, he reported having headaches which were 
becoming more frequent.  He stated that they occurred one to 
two times per week and consisted of a bifrontal and 
bitemporal aching and pressure sensation.  He stated that he 
took aspirin for these headaches and got relief within a 
short period of time.  He reported that the headaches did not 
interfere with his usual activities.  He also reported that, 
since hitting himself in the head, he had difficulty with 
concentration and with memory.  He stated that he would 
typically forget things once or twice a day.  He reported 
that he had never experienced any loss of consciousness or 
loss of contact with reality and that he was able to engage 
in complex behavior when this period of forgetfulness happens 
to him.  He described primarily an experience of 
absentmindedness.

The examiner conducted a thorough neurological examination 
and all finding were normal.  The diagnoses were as follows:

1.  Minor closed head injury in June of 
1996 that could qualify as a minor 
concussion.  The patient alleges 
subjective forgetfulness and 
absentmindedness since then, that is all 
subjective.  His neurological examination 
is within normal limits at this time.

2.  Episodic muscle tension headaches 
with equivocal relationship to the blow 
to his head in June of this year.  Normal 
neurological examination at this time.

At the July 1997 hearing before the VA hearing officer, the 
veteran described the injury that he sustained to his head 
and stated that he believes it has affected him because he is 
forgetful.

The Board notes that the service medical records do not 
confirm that the veteran sustained a head injury, sought 
medical attention, and was diagnosed with a mild or minor 
concussion in June 1996 and, although he was seen for other 
complaints in July 1996 for an assessment concerning a 
positive tuberculin test, he provided no history or 
complaints at that time regarding an injury the month before.  
Nevertheless, the Board concludes that the veteran's 
statements as to an injury sustained to his head in June 1996 
constitute competent evidence of the occurrence of that 
injury and therefore his statements must be presumed true for 
the purpose of establishing a well grounded claim.  Therefore 
the Board accepts his statements of having sustained a head 
injury in service in June 1996 as true for the purpose of 
rendering plausible that element of the claim for service 
connection.  King, 5 Vet.App. at 21.

However, with regard to the element of a claim for service 
connection requiring the existence of a current disability, 
the Board notes that a veteran's statements as to subjective 
symptomatology alone, such as headaches or pain, without 
medical evidence of an underlying impairment capable of 
causing the symptom alleged, generally cannot constitute 
plausible evidence of the existence of a current disability 
for VA service connection purposes.  For example, where 
medical science has been unable to determine with certainty 
an underlying cause of certain symptoms, even when alleged in 
common by numerous veterans who constitute a specific 
population of veterans rather than just by one veteran, 
special legislation has been required to enable VA to assist 
that population of veterans.  38 U.S.C.A. § 1117 (West 1991 
and Supp. 1999); 38 C.F.R. § 3.317 (1998).

In this regard, the Board notes that on one occasion earlier 
in service the veteran complained of headaches which were 
attributed to stress and on a few other occasions he 
complained of dizzy or fainting spells for which no 
underlying cause was ever determined.  In addition, no 
medical evidence has been presented or secured to render 
plausible a claim that the two occasions of headaches years 
apart were related to each other, that they constitute a 
"disability", as opposed to occasional acute and transitory 
headaches that are common to nearly everyone, or that they 
are related to any current disorder or disability.  Moreover, 
the medical evidence pertaining to a link between subjective 
complaints of headaches, absentmindedness, and forgetfulness 
and an injury to the head in June 1996 was described by the 
October 1996 VA doctor as "equivocal".  Because no medical 
evidence has been presented or secured in this case to render 
plausible a claim that current subjective complaints of 
headaches and impairment of concentration and memory are 
attributable to a current disorder, if any, or that such a 
disorder, if any, is the result of a disease or injury 
incurred in service including an injury to the head in June 
1996, the Board concludes that the veteran's claim for 
service connection for headaches and impairment of 
concentration and memory is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

D.  Service Connection For Elastic Changes Of The Skin
Due To Sun Exposure.

On the April 1996 separation examination, the veteran checked 
"yes" for having ever had or having now "skin disease".  
Next to this were written the words, "ok now".  The 
clinical evaluation of the skin was normal.  There were no 
other complaints or findings relevant to the skin on the 
examination.  On the September 1996 VA Form 21-526, Veteran's 
Application for Compensation or Pension, the veteran claimed 
service connection for sunburn.

On an November 1996 VA examination report, the examiner 
recorded a history provided by the veteran of having to 
attend an outdoor concert in 1986 all day long on a day when 
it was a little bit cool outside and he was unaware of the 
amount of sun exposure he was getting.  At the end of the 
day, he noticed that he was red and that he had sustained a 
sunburn which he had never had before.  On examination, the 
examiner noted that in sun-exposed areas the veteran had 
increased pigmentation with mild elastic changes.  The 
diagnosis was mild elastic changes from sun exposure in 
sun-exposed areas.  

No medical evidence has been presented or secured to render 
plausible a claim that mild elastic changes of the skin from 
sun exposure in sun-exposed areas is a disabling condition.  
Because no medical evidence has been presented or secured to 
render plausible a claim that mild elastic changes of the 
skin is a current disability, the Board concludes that the 
claim for service connection for mild elastic changes of the 
skin due to sun exposure is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

E.  Section 5103(a) Obligations.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the claims for service 
connection well grounded.  See also Epps v. Brown, 9 Vet. 
App. 341 (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).

F.  Provisions of M21-1.

The Board has noted the accredited representative's argument 
in the February 1999 Written Brief Presentation that certain 
provisions of VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 
(M21-1) are the equivalent of VA regulations and are 
applicable to the Board's decisions with respect to the duty 
to assist when a claim is found to be not well-grounded.  He 
argues that the Board should determine whether the RO has 
followed the guidelines set forth in M21-1 and, if not, 
remand the appeal for further development.  The Board is 
bound by the applicable statutes and regulations pertaining 
to VA and precedential opinions of the Office of the General 
counsel of VA and is not bound by VA manuals, circulars or 
other administrative issues.  38 C.F.R. § 19.5 (1998).  
Moreover, the cited provisions have not been promulgated as 
regulations, nor have they been found to be substantive rules 
by the United States Court of Appeals for Veterans Claims.  
Thus, the Board finds no basis upon which to comply with the 
representative's request in this regard.

II.  Initial Ratings.

In Fenderson v. West, 12 Vet. App. 119 1999, the United 
States Court of Appeals for Veterans Claims (Court) noted, in 
pertinent part, that there is a "distinction between an 
original rating and a claim for an increased rating" and 
that this distinction "may be important . . . in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126 (emphasis in original).  In 
Fenderson, the Court held that the rule articulated in 
Francisco v. Brown did not apply to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Fenderson, 12 Vet. 
App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Court held in Francisco that, although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings and that, where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Instead, in 
Fenderson, the Court held that, where a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on facts 
found.  Fenderson, 12 Vet. App. at 126.

In addition, the Court concluded in Fenderson that the RO did 
not provide the appellant with a correct statement of the 
case (SOC) concerning an issue because in addressing that 
issue the RO "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' . . . rather than as 
a disagreement with the original rating award, which is what 
it was."  Fenderson, 12 Vet. App. at 132. (emphasis in the 
original).  The Court then indicated that "this distinction 
is not without importance in terms of VA adjudicative 
actions," and remanded the matter for the issuance of a SOC.  
Id.

The Board concludes that this case may be distinguished from 
Fenderson with regard to the SOC because the RO identified 
the issues on appeal in the April 1997 SOC not as claims for 
an "increased" disability rating for the service-connected 
seborrheic dermatitis and chondromalacia of the knees but 
rather as "Evaluation of service-connected seborrheic 
dermatitis . . .".  More importantly, the RO's April 1997 
SOC provided the appellant with the appropriate applicable 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluations for the 
service-connected conditions.  Consequently, the Board sees 
no prejudice to the appellant in recharacterizing the issues 
on appeal to properly reflect the appellant's disagreement 
with the initial disability evaluations assigned to his 
service-connected conditions.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

A.  Initial Rating In Excess Of Noncompensable
For Seborrheic Dermatitis.

In February 1990, the veteran was seen in the Dermatology 
Clinic with complaints of scaliness on scalp for more than 
four or five years and hair loss.  The assessment was 
seborrheic dermatitis and male pattern baldness.  The plan 
included a medicated shampoo.

In November 1992, the veteran was seen in a Dermatology 
clinic for heavy scaling on scalp.  The assessment was 
seborrheic dermatitis and a medicated shampoo was prescribed.

On the April 1996 separation examination, the veteran checked 
"yes" for having ever had or having now "skin disease".  
Next to this were written the words, "ok now".  The 
clinical evaluation of the skin was normal.  There were no 
other complaints or findings relevant to the skin on the 
examination.

On a November 1996 VA examination report, the examiner noted 
that the veteran had mild scaling of the parietal scalp.  The 
diagnosis was seborrheic dermatitis.  With regard to 
treatment, the doctor stated, "I feel that topical 
corticosteroid solutions on an as needed basis, as well as an 
anti-seborrheic dermatitis shampoo, such as Selenium Sulfide 
will likely control the scaling, but this is a chronic 
problem and will need to be followed."  The doctor suggested 
that the dermatology clinic at the local VA hospital would be 
a good place for the veteran to be followed for this 
condition.

The veteran's service-connected seborrheic dermatitis is 
rated by analogy under the criteria for dermatitis 
exfoliativa which, according to the rating schedule, is rated 
under the criteria for evaluating eczema.  38 C.F.R. § 4.118 
7899-7817 (1998).  This criteria provides a noncompensable 
rating for a condition "[w]ith slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area".  The next higher or 10 percent rating may be provided 
"[w]ith exfoliation, exudation or itching, if involving an 
exposed surface or extensive area."  The next higher or 30 
percent rating is provided "[w]ith exudation or itching 
constant, extensive lesions, or marked disfigurement."  The 
highest or 50 percent rating is provided "[w]ith ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant."  In this case, 
although the VA doctor described the scaling of the scalp as 
"mild" in January 1997 -- and this would be consistent with 
the criterion for a noncompensable rating of "slight, if 
any, exfoliation . . .," the Board notes that the scaling or 
exfoliation did involve an "exposed surface", i.e., the 
scalp which meets the criterion for the next higher or 10 
percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(1998).  The Board also observes that the disjunctive 
conjunction "or" is used to connect the elements in the 
criteria for the 10 percent rating, suggesting that all three 
of the symptoms -- exfoliation, exudation, itching -- need 
not be present to justify the rating of 10 percent but rather 
that one of these symptoms will suffice.  See Drosky v. 
Brown, 10 Vet. App. 251, 255 (1997).  Moreover, the Board 
considers the scalp or head to be an "exposed" area, rather 
than one that would be "nonexposed" or covered in many 
employment situations.  See 38 C.F.R. § 4.2 (1997) ("Each 
disability must be considered from the point of view of the 
veteran working or seeking work.").

Therefore, because the January 1997 VA examination report 
reflected that the veteran had exfoliation or scaling 
involving an exposed area, the Board concludes that the 
degree of impairment resulting from the service-connected 
seborrheic dermatitis more nearly approximates the 10 percent 
rating and that should have been the initial rating assigned 
for the service-connected disability.  38 C.F.R. §§ 4.7, 
4.118, Diagnostic Code 7899-7817 (1998); Stedman's at  610 
(Exfoliation is "[s]caling or desquamation of the horny 
layer of epidermis . . . .").  In so concluding, the Board 
notes that there is no evidence to suggest that the disorder 
meets the criteria for the 30 percent or 50 percent ratings.  

Finally, the Board notes that, because of the short period of 
time involved encompassing the veteran's discharge from 
service, his claim for service connection for the seborrheic 
dermatitis, and the appeal period that elapsed after the 
notice of disagreement was filed and before the case was sent 
to the Board, the evidence in the case does not reflect a 
need for "staged" ratings based on facts found.


B.  Initial Rating In Excess Of Noncompensable
For Chondromalacia, Knees.

In October 1986, the veteran was referred to an orthopedic 
clinic for complaints of back pain.  While there, he also 
complained of bilateral knee pain for one year which was 
increased with prolonged sitting or going up and down.  There 
was no swelling, locking, or giving away of the knees.  There 
was no previous injury to the knees.  On examination, the 
knees were neurovascularly intact, and there was full range 
of motion.  There was minimal tenderness of the patella 
femoral joint without effusion.  The veteran was to be 
followed up for this complaint as needed.

On a January 1988 examination, the veteran provided no 
medical history pertaining to the knees and checked "no" in 
response to having now or having ever had a "trick" or 
locked knee.  Clinical evaluation of the lower extremities 
was normal.  There were no other findings pertaining to the 
knees on examination.  

On a February 1989 examination, the veteran checked "no" in 
response to having now or having ever had a "trick" or 
locked knee.  However, the veteran reported having had 
painful, swollen knees and degenerative joint disease which 
went away but recurred sometimes.  Clinical evaluation of the 
lower extremities was normal but the examiner noted 
tenderness of the patellae of both knees and "probably 
[degenerative joint disease]".

In May 1989, the veteran was seen for pain in both knees for 
four months.  There was no history of injury recently 
although the veteran stated that he had had injury in past 
car accidents.  There was no history of giving way or 
locking.  There was a history of swelling.  Objectively, 
there was crepitance on gliding of patellae.  There were 
prominent tibial tuberosities.  There was full range of 
motion.  The medial and lateral cruciate ligaments were 
stable.  McMurray's sign was negative.  X-rays revealed 
spurring of the tibial tubercles.  The assessment included 
degenerative joint disease both knees and old 
Osgood-Schlatter disease which is epiphysial aseptic necrosis 
of the tibial tubercle.  Stedman's at 501.  The plan included 
Motrin and "[q]uads program at physical therapy routine 
consult."  Later in May 1989, the veteran was seen at the 
physical therapy clinic for his knees.  The assessment was 
questionable patello-femoral syndrome/old Osgood-Schlatter's 
disease, asymptomatic.  He was given a temporary physical 
profile which allowed him to run at his own pace.

In September 1989, the veteran continued to complain of pain 
in both knees and wanted an extension of his previous 
physical profile.  His temporary profile was extended.

On an October 1992 examination, the veteran provided no 
medical history pertaining to the knees and checked "no" in 
response to having now or having ever had a "trick" or 
locked knee.  Clinical evaluation of the lower extremities 
was normal.  There were no other findings pertaining to the 
knees on examination except that under "L" for lower 
extremities a profile of "2" was assigned.  (In a physical 
profile block on an examination report there are six 
categories (P, U, L, H, E, S).  See Odiorne v. Principi, 3 
Vet.App. 456, 457 (1992), quoting Para. 9-3(c)(1) AR 40-501, 
Change 35 (Feb. 9, 1987) ("An individual having a numerical 
designation of '1' under all factors is considered to possess 
a high level of medical fitness and, consequently is 
medically fit for any military assignment.").

In March 1995, the veteran complained of posterior left knee 
pain for one week and sought a refill of a drug that had been 
prescribed a few weeks earlier for pain in the hip because he 
said the medication made his knee feel better.

On the April 1996 separation examination report, the veteran 
checked "yes" for having ever had or having now "'trick' 
or locked knee."  He reported having "little cartilage in 
knees".  The examiner noted "chronic bilateral knee pain".

A November 1996 VA x-ray report pertaining to the knees 
reflected that both knee joints appeared normal.  There was 
some spurring at the site of the ligamentous attachment to 
the patella which was within the limits of normal.  Soft 
tissues appeared normal.  The impression was "normal 
study."

On a January 1997 VA examination report, the examiner 
recorded a history provided by the veteran of having had 
problems with knee pain which he dated back to the time of 
basic training when he had to run in boots.  He reported that 
he periodically had problems with pain and discomfort in his 
knees but that he had not had knee surgery, knee aspirations, 
or knee injections.  On examination, the examiner noted that 
the knees were not swollen and crepitus was not noted on 
movement of the knees.  The veteran could flex each knee from 
0 to 140 degrees and there was no evidence of a positive 
drawer sign.  (The latter, when positive, indicates laxity or 
tear of the anterior or posterior cruciate ligaments of the 
knee.  Stedman's at  1616.).  The doctor's impression was 
chondromalacia of the knees.

The veteran testified at a July 1997 hearing before a VA 
hearing officer that sometimes his knee "collapses" and 
that from time to time he has pain and takes aspirin or 
another kind of pain pill.  Hearing Transcript at 17.  At the 
hearing, he submitted a copy of a physical profile excusing 
him from certain activities because of complaints of pain in 
his knees.

The veteran's service-connected chondromalacia, which is 
softening of cartilage, is rated under the criteria for 
impairments to the knee "other" than those specifically 
listed in the VA Schedule for Rating Disabilities because, 
although there are criteria for rating disability affecting 
the cartilage of the knee, those criteria are for situations 
in which the cartilage has been removed or dislocated, and 
neither is the case here.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257-5259 (1998); see Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992) (Board should provide an explanation for 
a diagnostic code used for a disorder that must be rated 
analogously to another disorder).  The Board observes that 
there were no abnormal findings on examination of the knees 
on the January 1997 examination that would warrant a 
compensable rating under relevant criteria for a knee 
disability.  In this regard, there was no evidence of 
instability or locking and range of motion was full by VA 
standards.  See 38 C.F.R. § 4.71, PLATE II (1998).

Thus, the Board concludes that a noncompensable initial 
rating is appropriate in this case for the service-connected 
chondromalacia of the knees because the veteran only has 
periodic problems with pain and discomfort in his knees -- 
both by his own account as reflected in the January 1997 VA 
examination report and as indicated by review of the service 
medical records which show infrequent bouts of knee pain 
during service.  The Board concludes that such infrequent 
bouts of periodic knee pain are not equivalent to the 
criteria for a 10 percent rating for any other impairment to 
the knee, including one that would cause some degree of 
limitation of motion or a slight degree of recurrent 
subluxation or instability, because such infrequent episodes 
would not cause interference with employment compatible with 
that caused by the symptomatology depicted by a 10 percent 
disability rating under analogous criteria.  38 C.F.R. 
§ 4.71a, 5003, 5257-5262 (1998); see also VA VAOGCPREC 23-97 
at 2 (July 1, 1997) (observing that "[w]hen a knee disorder 
is already rated under [Diagnostic Code] 5257" for 
instability of the knee, "the veteran must also have 
limitation of motion under [Diagnostic Code] 5260 or 
[Diagnostic Code] 5261 in order to obtain a separate rating 
for arthritis."); 38 C.F.R. § 4.2 (1997) ("Each disability 
must be considered from the point of view of the veteran 
working or seeking work.").  Accordingly, the Board 
concludes that the claim for an initial rating in excess of 
noncompensable for service-connected chondromalacia of the 
right and left knees must be denied.


ORDER

Service connection for tuberculosis; for presbyopia; for 
headaches and impairment of concentration and memory due to 
concussion; and for elastic changes of the skin due to sun 
exposure is denied.

An initial rating of 10 percent, but not higher, for 
service-connected seborrheic dermatitis is granted, subject 
to the laws and regulations governing the payment of monetary 
awards.

An initial rating in excess of noncompensable for 
service-connected chondromalacia of the right and left knees 
is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Service Connection For Lumbar Strain.

The Board notes that the service medical records show that, 
during the ten-year period between April 1986 and April 1996, 
the veteran was seen for episodes of low back pain on 
approximately 9 occasions.  Although many of these episodes 
were associated with heavy lifting or other physical exertion 
and appeared to resolve relatively quickly, the legal issue 
in the case for the purposes of service connection is whether 
these episodes were separate, acute and transitory, episodic 
injuries or strains of the low back which resolved without 
residuals or whether the episodes have been shown to recur 
with sufficient frequency that it may be said that there is a 
"chronic" low back condition.  The various diagnoses and 
impressions of examiners during service -- which included 
"common osteo pattern"; "questionable facet syndrome and 
rule out disc disease"; "mechanical low back pain"; 
"paralumbar back sprain"; facet arthropathy and 
degenerative joint disease"; and a few references to 
lumbosacral or low back "strain" -- are quite unhelpful in 
resolving the legal issue in the case, i.e., whether the 
veteran has had separate, acute and transitory back ailments 
which resolved without residual or whether a chronic low back 
condition developed in service and continues today.

The Board concludes that certain comments of the examiners on 
the April 1996 separation examination and the January 1997 VA 
examination at least render a claim for service connection 
for a chronic low back disorder plausible or well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The April 1996 examiner 
used the word "chronic" in describing the low back pain.  
While use of that word in itself in only one examination 
report is not necessarily dispositive of the claim for 
service connection -- especially since the April 1996 
examination report did not reflect that the examiner had 
thoroughly reviewed the entire medical history as presented 
by the service medical records -- the Board nevertheless 
concludes that, together with the January 1997 VA examiner's 
finding of "residuals" of lumbar strain, it is enough to 
render the claim well grounded.

In this case, however, the Board concludes that -- because of 
the various diagnoses rendered and the relatively infrequent 
episodes of low back pain during service -- this well 
grounded claim is not the type that is meritorious on its own 
but rather it may be capable of substantiation with further 
development of the medical evidence.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990) (A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation).  Therefore, the Board will remand the claim 
to obtain that evidence.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO must ask the veteran whether 
he has received any treatment for a low 
back condition since his discharge from 
service, and, if he has, the RO should 
obtain the records of treatment and 
associate them with the claims file.

2.  The RO must schedule the veteran for 
the type or types of examination it deems 
necessary to obtain the medical evidence 
necessary to resolve the medical matters 
pertaining to the claim for service 
connection for lumbar strain.

3.  The VA examiner must be provided with 
the claims file and a copy of this remand 
order for review.  The examiner must 
conduct an examination and render a 
diagnosis of any low back disorder found 
on examination.  The examiner must review 
the episodes of low back pain over the 
years as documented in the service 
medical records, as well as review the 
examination findings on the January 1997 
VA examination report where "residuals 
of lumbar strain" was diagnosed, and 
render an opinion as to whether the 
veteran has a chronic low back disorder 
which began in service or whether a 
current low back disorder, if any, is 
related to any problems with the low back 
that the veteran had in service as 
reflected by the service medical records.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Veterans Appeals 
(Court).  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, No. 97-78 (U.S. Vet. App. June 26, 
1998).

5.  The RO should readjudicate the claim 
for service connection for lumbar strain 
considering the evidence in its entirety.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  On remand, the appellant is free to 
submit additional evidence and argument.  Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).  However, he need take 
no action unless otherwise notified.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

